                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              CASE NO. 5:16-CV-298-BO

 GARY AND ANNE CHILDRESS,                         )
 RUSSELL AND SUZANNAH HO,                         )
 MICHAEL CLIFFORD, DAVID                          )
 CAVENDER, RUSTY DAVIS,                           )
 CHRISTOPHER DERINGER, CHRISTINA                  )
 DUNCAN, ROBIN HINSON, AND DAVID                  )
 ORTIZ on behalf of themselves and others         )
 similarly situated,                              )
                                                             AMENDED COMPLAINT—
                                                  )
                                                                CLASS ACTION
                         Plaintiffs,              )
                                                  )
                                                             JURY TRIAL DEMANDED
                         v.                       )
                                                  )
 JP MORGAN CHASE BANK, N.A., and                  )
 CHASE BANK USA, N.A.,                            )
                                                  )
                         Defendants.              )
                                                  )
                                                  )


       Plaintiffs GARY AND ANNE CHILDRESS, RUSSELL AND SUZANNAH HO,

MICHAEL CLIFFORD, DAVID CAVENDER, RUSTY DAVIS, CHRISTOPHER DERINGER,

CHRISTINA DUNCAN, ROBIN HINSON, AND DAVID ORTIZ (collectively “Plaintiffs”),

individually and on behalf of a class of similarly situated persons, hereby file this Amended Class

Action Complaint, making the allegations herein upon personal knowledge as to themselves and

their own acts, and upon information and belief and based upon investigation of counsel as to all

other matters, as set forth herein.

                                       INTRODUCTION

       1.      Since the beginning of the Iraq War through the present, members of our military

services have been asked to make many sacrifices for our nation. One of these sacrifices is

financial; leaving family, friends and the comforts of civilian life to answer our country’s call to




         Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 1 of 46
duty also requires leaving behind employment, a career, and financial security. The

Servicemembers Civil Relief Act (“SCRA”), 50 U.S.C. §§ 3901 et seq. (formerly 50 U.S.C. App.

§§ 501 et seq.), was enacted to address this sacrifice, and seeks “to enable [servicemembers] to

devote their entire energy to defense needs of the Nation.” 50 U.S.C. § 3902(1). The SCRA

guarantees that all debts incurred by a servicemember before being called to active duty are

reduced to a 6% interest rate, from the date deployment orders are received through the ensuing

active duty period as required by 50 U.S.C. § 3937. The Act also requires financial institutions to

permanently forgive interest above 6%.

       2.      To attract and retain the businesses of active military members, Defendants JP

Morgan Chase & Co., JP Morgan Chase Bank, N.A., Chase Bank USA, N.A., and Chase BankCard

Services, Inc. (collectively “Defendants”) implement the SCRA through a proprietary program

which, consistent with the practices of other banks, provides benefits that are more generous than

required by the SCRA.

       3.      Defendants market heavily to military servicemembers, with a dedicated website

(chasemilitary.com) and slogans such as “Your commitment is to our country. Our commitment is

to you.” Defendants have failed to honor the active duty status of America’s fighting forces by:

(1) charging an illegally high interest rate and improper fees on the debts of thousands of

servicemembers, in violation of the SCRA and Defendants' contractual duties; (2) allowing these

unlawful interest charges to improperly inflate servicemembers' principal balances; and (3)

charging compound interest on these inflated balances.

       4.      Defendants then concealed their SCRA violations from the thousands of military

families victimized by Defendants' practices. Plaintiffs and other class members did not discover

that Defendants were violating their rights until 2016, when Defendants sent misleading




                                                2
         Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 2 of 46
correspondence and payment checks to some military families. When Defendants’ actions led

Plaintiffs to investigate Defendants’ compliance with the SCRA, they discovered that Defendants

had uncovered wholesale violations of the SCRA and damages to thousands of military families.

       5.      The named Plaintiffs include servicemembers who defended this nation in military

service. Their spouses and they now seek to defend thousands of servicemembers by enforcing

their rights under the SCRA.

                                JURISDICTION AND VENUE

       6.      Plaintiffs invoke the jurisdiction of this Court pursuant to 28 U.S.C. § 1331 because

this action arises, in part, under the laws of the United States, particularly the Servicemembers

Civil Relief Act (“SCRA”) 50 U.S.C. § 3901 et seq. Section 4042(a) provides a private right of

action to remedy violations of the SCRA.

       7.      In addition, this Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)

and (6) because the aggregate claims of the proposed class members exceed $5,000,000, and at

least one named Plaintiff resides in a different state than Defendants. The amount in controversy

in this matter includes, but is not limited to, actual and consequential monetary damages,

disgorgement of Defendants’ ill-gotten gains, punitive damages, and attorneys’ fees and costs.

       8.      This Court has personal jurisdiction over Defendants, as they conduct business

activities which are the subject of the present complaint in North Carolina.

       9.      Venue is proper in this Court, as named Plaintiffs reside in this district, Defendants

conduct business within the district, and some of the business activities which are the subject of

this Complaint occurred therein.




                                                 3
         Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 3 of 46
                                              PARTIES

       10.     Plaintiffs file this Complaint in their individual capacity, and as a class action on

behalf of themselves and all others similarly situated. They, along with other class members who

may be named as class representatives at the time a motion is filed to certify the proposed class,

will represent the following class: All persons in the United States who had an interest-bearing

obligation or liability to Defendants or related entities which were subject to the SCRA, and whose

interest rates on such obligations or liabilities were not properly reduced or forgiven during active

military service pursuant to 50 U.S.C. § 3937, as implemented through Defendants’ proprietary

SCRA program, but excluding persons who have previously released the claims asserted herein.

       11.     Plaintiffs Gary and Anne Childress (the “Childresses”) reside in Raleigh, NC. They

had one or more interest-bearing obligations to Defendants, including credit card debt, in 2008,

when Gary Childress was called to active service in Iraq as part of the Army National Guard.

Defendants denied him his rights and benefits under the SCRA.

       12.     Plaintiffs Russell and Suzannah Ho (the “Hos”) reside in Crestview, FL. They had

one or more interest-bearing obligations to Defendants, including credit card debt, in 2006, when

Russell Ho was called to active service, and later when he was called overseas to Iraq and

Afghanistan. Defendants denied him his rights and benefits under the SCRA.

       13.     Plaintiff Michael Clifford resides in Hingham, MA. He had one or more interest-

bearing obligations with Defendants, including credit card debt, during his active duty service.

Defendants denied him his rights and benefits under the SCRA.

       14.     Plaintiff David Cavender resides in Kennesaw, GA. He had one more interest-

bearing obligations with Defendants, including credit card debt, during his active duty service.

Defendants denied him of his rights and benefits under the SCRA.




                                                 4
         Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 4 of 46
       15.     Plaintiff Rusty Davis resides in Houston, TX. He had one more interest-bearing

obligations with Defendants, including credit card debt, during his active duty service. Defendants

denied him of his rights and benefits under the SCRA.

       16.     Plaintiff Chris Deringer resides in York, PA. He had one more interest-bearing

obligations with Defendants, including credit card debt, during his active duty service. Defendants

denied him of his rights and benefits under the SCRA.

       17.     Plaintiff Christina Duncan resides in Umatilla, FL. She had one more interest-

bearing obligations with Defendants, including credit card debt, during her active duty service.

Defendants denied her of her rights and benefits under the SCRA.

       18.     Plaintiff Robin Hinson resides in Lakewood, OH. She had one more interest-

bearing obligations with Defendants, including credit card debt, during her active duty service.

Defendants denied her of her rights and benefits under the SCRA.

       19.     Plaintiff David Ortiz resides in Chicago, IL. He had one more interest-bearing

obligations with Defendants, including credit card debt, during his active duty service. Defendants

denied him of his rights and benefits under the SCRA.

       20.     Defendant JP Morgan Chase Bank, N.A. (“JP Morgan Chase Bank”), a Delaware

corporation, is a national banking association with headquarters in New York, New York.

       21.     Defendant Chase Bank USA N.A. (“Chase”), a wholly-owned subsidiary of JP

Morgan Chase, is a national banking association with its principal place of business located in

Wilmington, Delaware.




                                                5
         Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 5 of 46
                               CLASS ACTION ALLEGATIONS

       Class Definition

       22.     In accordance with FED. R. CIV. P. 23, Plaintiffs bring this action in their individual

capacity and as a class action on behalf of themselves and all others similarly situated. They, along

with other class members who may be named as class representatives will represent the following

class certified by order of this Court dated July 2, 2019: All persons who, at any time on or after

January 1, 2005 (the "Class Period"), received reduced interest and/or fee benefits from defendant

Chase Bank USA, N.A. on a credit card obligation or account because of an obligor’s military

service, but excluding persons who have executed a release of the rights claimed in this action..

       23.     This class action satisfies the requirements of FED. R. CIV. P. 23, including, but not

limited to, numerosity, commonality, typicality, adequacy and predominance.

       Impracticable Joinder

       24.     The proposed class is composed of thousands of persons, geographically dispersed

throughout the United States, the joinder of whom in one action is impracticable. The disposition

of their claims in a class action will provide substantial benefits to both parties and the Court. Upon

information and belief, Defendants, either directly or through affiliated entities, are in possession

of the names and addresses of all class members.

       25.     Class treatment is particularly appropriate here because the international presence

of Defendants means that they conduct business in every jurisdiction in the United States. Further,

this matter involves multiple federal statutes which were extensively and harmfully misapplied by

Defendants.




                                                  6
         Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 6 of 46
        Risk of Inconsistent or Varying Adjudications

        26.     Prosecution of separate actions by class members would risk inconsistent or varying

adjudications, which would establish incompatible standards of conduct for Defendants.

        27.     Further, the outcomes of separate actions by individual members of the class could,

as a practical matter, be potentially dispositive of the interests of other members of the class and

substantially impair or impede their ability to protect their interests. Class-wide adjudication of

Plaintiffs’ claims, therefore, is appropriate.

        28.     Defendants have acted on grounds generally applicable to the class, thereby making

class-wide adjudication of these claims appropriate.

        Common Questions of Law and Fact

        29.     There exists a well-defined community of interests and questions common to the

class, which predominate over individual factual or legal questions. These common factual and

legal questions include, but are not limited to:

                (a)     Whether Defendants improperly applied the SCRA to class members’

        accounts, thereby denying them benefits to which they are entitled by law;

                (b)     Whether Defendants’ violations of the SCRA, and particularly

        Defendants’ failure to forgive interest charges rather than adding them to the Plaintiffs’

        principal balances, caused the periodic account statements sent to class members to

        overstate principal and interest, among other errors, in violation of the Truth in

        Lending Act (“TILA”), 15 U.S. C. § 1601 et seq.;

                (c)     Whether Defendants violated the Delaware Consumer Fraud Act, DEL.

        CODE. ANN. tit. 6, § 2511, et seq. (“DCFA”), and other applicable laws and regulations;




                                                   7
         Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 7 of 46
       (d)    Whether Defendants’ violations of the SCRA and TILA constitute a per

se violation of the DCFA;

       (e)    Whether the DCFA applies to every transaction stated herein taking

place in Delaware;

       (f)    Whether Defendants violated the North Carolina Unfair and Deceptive

Trade Practices Act, N.C. GEN. STAT. § 75-1.1 et seq. (“UDTPA”), and other applicable

laws and regulations;

       (g)    Whether Defendants’ violations of the SCRA and TILA constitute a per

se violation of the UDTPA;

       (h)    Whether the UDTPA applies to every transaction stated herein taking place

in North Carolina;

       (i)    Whether Defendants’ proprietary SCRA program, as described herein,

constituted an enforceable contract term or a separately enforceable contract between

Defendants and class members, and whether Defendants’ violations of the terms of its

program gives rise to liability for breach of contract or violation of the SCRA;

       (j)    Whether Defendants systematically steered military families to higher

interest rate products, thereby charging higher interest rates to such families prior to

their entering active military service, and thus depriving such families of the benefits

to which they are entitled under the SCRA;

       (k)    Whether Defendants have developed proprietary SCRA or restitution

programs that unlawfully discriminate between accounts held by servicemembers and

accounts held by their families;




                                       8
 Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 8 of 46
                (l)     Whether Defendants knew, reasonably should have known, or recklessly

        disregarded that their acts and practices were unlawful;

                (m)     Whether Defendants’ acts and practices were negligent;

                (n)     Whether Defendants engaged in practices intending to deceive consumers;

                (o)     Whether Defendants are entitled to an offset of damages for voluntary

        payments sent to some class members;

                (p)     Whether Plaintiffs and class members who received such payments have

        suffered or will suffer damages when Defendants overstate the taxable component of the

        payments to the Internal Revenue Service, causing such class members to be charged

        excess taxes;

                (q)     Whether Plaintiffs and the class are entitled to actual, consequential, and

        punitive damages;

                (r)     Whether Plaintiffs and the class are entitled to an accounting;

                (s)     Whether Defendants owed fiduciary duties to the Plaintiffs and the class

        and whether they breached such duties; and

                (t)     Whether Plaintiffs and the class are entitled to recovery of attorney’s fees

        and costs.

        Typicality

        30.     The individual Plaintiffs and the class representatives to be named are asserting

claims that are typical of the claims of the entire class, and the class representatives will fairly and

adequately represent and protect the interests of the class in that they have no interests antagonistic

to those of the other members of the class.




                                                   9
         Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 9 of 46
        Fair and Adequate Representation

        31.    The individual Plaintiffs have retained counsel who are competent and experienced

in the handling of litigation, including class action litigation, and who will fairly and adequately

represent and protect the interests of the class. Likewise, the class representatives will fairly and

adequately represent and protect the interests of the class as a whole.

        Superiority of Class Action Procedure

        32.    The individual Plaintiffs and other class members have all suffered damages as a

result of Defendants’ unlawful and wrongful conduct. Absent a class action, Defendants will likely

retain a substantial unlawful gain, their conduct will go un-remedied and uncorrected, and the class

members will likely be deprived of adequate relief. Class action treatment of these claims is

superior to handling the claim in other ways.

        33.    Certification of the class is appropriate under FED. R. CIV. P. 23.

                                   STATEMENT OF FACTS

        Plaintiffs Gary and Anne Childress

        34.    Plaintiffs Gary and Anne Childress had one or more interest-bearing obligations to

Defendants, including credit card debt, in 2008, when Gary Childress was called to active service

in Iraq as part of the Army National Guard.

        35.    On or around July 29, 2008, Gary Childress received orders requiring him to report

to active duty on September 22, 2008.

        36.    Gary Childress timely notified Defendants that he had entered active duty service,

and requested that Defendants reduce the interest rate on his outstanding debt to 6%, as required

by the SCRA. At the time, Mr. Childress’ account had a balance and a significantly higher interest

rate.



                                                 10
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 10 of 46
       37.      Had the Childresses known that Defendants would fail to reduce their interest rates

to 6% as required by the SCRA, they would have closed their accounts with Defendants and moved

to another bank.

       38.      Defendants subsequently sent account statements to the Childresses which reflected

a 6% interest rate on their outstanding debt. These statements led the Childresses to believe that

Defendants were in compliance with the SCRA.

       39.      However, Defendants did not reduce the interest rate on the Childresses’ accounts

to 6% as required by the SCRA. Instead, Defendants applied a mathematical formula that charged

interest at a rate significantly higher than that permitted under the SCRA. This practice was

imperceptible to the Childresses, as their monthly statements contained misrepresentations that

they were being charged the correct interest rate.

       40.      The Childresses relied on the misrepresentations in Defendants’ monthly account

statements when choosing to maintain their accounts with Defendants. They also continued to use

the accounts and incur more debt on them, to Defendants' benefit, based upon Defendants'

representations that they were complying with the SCRA and their proprietary SCRA program.

Had the Childresses known that Defendants were charging them a higher interest rate than

permitted by the SCRA, they would have closed their accounts with Defendants and moved to

another bank.

       41.      The Childresses paid more in interest charges and fees on their accounts with

Defendants than should have been due under a correct application of the SCRA and Defendants’

proprietary SCRA program.

       42.      The Childresses never received an accounting of the overcharged interest or

improper fees. Upon information and belief, Defendants are still in possession of certain funds




                                                11
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 11 of 46
which were obtained as a result of the overcharged interest on the Childresses’ debt and improper

fees.

        43.    On May 6, 2016, Gary Childress received a check from Defendants for $6,899.00,

along with a cover letter stating as follows: “We’re writing to apologize because we may have

charged you interest and/or fees incorrectly when you may have been eligible for Servicemember

Civil Relief Act benefits or protections. Here’s what we’re doing. We’re refunding you the interest

and/or fees, plus an additional amount for the inconvenience. We’re attaching a check for

$6,899.00. . . . If required by tax-reporting rules, we’ll send you an IRS Form 1099-MISC

(Miscellaneous Income) or Form 1042-S (Foreign Person’s U.S. Source Income Subject to

Withholding) for the tax year in which the inconvenience payment was issued.”

        44.    The Childresses never received an accounting or similar documentation related to

the check they received, or an explanation of how Defendants will determine the amount of taxable

income to be reported to the Internal Revenue System.

        45.    Gary Childress called Defendants on the number provided with the check and heard

a recorded message to him and other class members. That message again misleadingly stated that

Defendants “found that we may have charged you interest and/or fees incorrectly.” Mr. Childress

subsequently spoke to a representative of Defendants, who confirmed that the check was

legitimate. However, in response to other questions, Defendants’ agent provided a scripted

response containing false and misleading information, such as informing Mr. Childress that he

may or may not have tax liability and that the IRS, not Defendants, would determine whether he

would receive a 1099-MISC form. When Mr. Childress asked which portion of the payment was

for overcharges and which portion was for his inconvenience, the agent replied that Defendants

did not have that information.




                                                12
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 12 of 46
        46.    The agent further acknowledged that Chase had conducted an audit for the period

from 2005–2013 of all lines of business, including mortgages, personal accounts, credit card

accounts, student loans, and loans from banks acquired by Defendants, including but not limited

to Washington Mutual. She confirmed that Chase has not conducted an audit of the period after

2013.

        Plaintiffs Russell and Suzannah Ho

        47.    Plaintiffs Russell and Suzannah Ho had one or more interest-bearing obligations to

Defendants, including credit card debt, in 2006, when Russell Ho was called to active service, and

later when he was deployed to Iraq and Afghanistan.

        48.    On or around October, 2006, Russell Ho entered active military service.

        49.    Russell Ho timely notified Defendants that he had entered active duty service, and

requested that Defendants reduce the interest rate on his outstanding debt to 6%, as required by

the SCRA. At the time, Mr. Ho’s account had a balance and a significantly higher interest rate.

        50.    Had the Hos been aware that Defendants would fail to reduce their interest rates to

6% as required by the SCRA, they would have closed their accounts with Defendants and moved

to another bank.

        51.    Defendants subsequently sent account statements to the Hos which reflected a 6%

interest rate on their outstanding debt. These statements led the Hos to believe that Defendants

were in compliance with the SCRA.

        52.    However, Defendants did not reduce the interest rate on the Hos’ accounts to 6%

as required by the SCRA. Instead, Defendants applied a mathematical formula that charged interest

at a rate significantly higher than that permitted under the SCRA. This practice was imperceptible




                                               13
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 13 of 46
to the Hos, as their monthly statements contained misrepresentations that they were being charged

the correct interest rate.

        53.     The Hos relied on the misrepresentations in Defendants’ monthly account

statements when choosing to maintain their accounts with Defendants. They also continued to use

their accounts and incur more debt on them, to Defendants' benefit, based upon Defendants'

representations that they were complying with the SCRA and their proprietary SCRA program.

Had the Hos known that Defendants were charging them a higher interest rate than permitted by

the SCRA, they would have closed their accounts with Defendants and moved to another bank.

        54.     The Hos paid more in interest charges and fees on their accounts with Defendants

than should have been due under a correct application of the SCRA and Defendants’ proprietary

SCRA program.

        55.     The Hos never received an accounting of the overcharged interest and/or fees. Upon

information and belief, Defendants are still in possession of certain funds which were obtained as

a result of the overcharged interest and fees on the Hos debt.

        56.     In May, 2016, Russell Ho received a check from Defendants for $570.00, along

with a cover letter stating as follows: “We’re writing to apologize because we may have charged

you interest and/or fees incorrectly when you may have been eligible for Servicemember Civil

Relief Act benefits or protections. Here’s what we’re doing. We’re refunding you the interest

and/or fees, plus an additional amount for the inconvenience. We’re attaching a check for $570.00.

. . . If required by tax-reporting rules, we’ll send you an IRS Form 1099-MISC (Miscellaneous

Income) or Form 1042-S (Foreign Person’s U.S. Source Income Subject to Withholding) for the

tax year in which the inconvenience payment was issued.”




                                                14
         Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 14 of 46
       57.     The Hos never received an accounting or similar documentation related to the check

they received, or an explanation of how Defendants will determine the amount of taxable income

to be reported to the Internal Revenue System.

       58.     Russell Ho called Defendants on the number provided with the check and heard a

recorded message to him and other class members. That message again misleadingly stated that

Defendants “found that we may have charged you interest and/or fees incorrectly.” Mr. Ho

subsequently spoke to a representative of Defendants, who confirmed that the check was

legitimate. When Mr. Ho asked which portion of the payment was for overcharges and which

portion was for his inconvenience, the agent replied that Defendants were still working out the

numbers and didn’t yet know the answer, but that Mr. Ho would find out when he received his

1099-MISC in 2017.

       Michael Clifford.

       59.     Plaintiff Michael Clifford had one or more interest-bearing obligations to

Defendants, including credit card debt, during the past ten years while he was on active duty for

the Air Force and Army.

       60.     Michael Clifford timely notified Defendants of his active duty status, and requested

that Defendants reduce the interest rate on his outstanding debt to 6%, as required by the SCRA.

At the time, Mr. Clifford’s accounts had a balance and a significantly higher interest rate.

       61.     Had Michael Clifford known that Defendants would fail to reduce his interest rates

to 6% as required by the SCRA, he would have closed his accounts with Defendants and moved

to another bank.




                                                 15
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 15 of 46
       62.     Defendants subsequently sent account statements to Michael Clifford which

reflected a 6% interest rate on his outstanding debt. These statements led Mr. Clifford to believe

that Defendants were in compliance with the SCRA.

       63.     However, Defendants did not reduce the interest rate on Michael Clifford’s

accounts to 6% as required by the SCRA. Instead, Defendants applied a mathematical formula that

charged interest at a rate significantly higher than that permitted under the SCRA. This practice

was imperceptible to Mr. Clifford, as his monthly statements contained misrepresentations that he

was being charged the correct interest rate.

       64.     Mr. Clifford relied on the misrepresentations in Defendants’ monthly account

statements when choosing to maintain his accounts with Defendants. He also continued to use the

accounts and incur more debt on them, to Defendants' benefit, based upon Defendants'

representations that they were complying with the SCRA and their proprietary SCRA program.

Had Mr. Clifford known that Defendants were charging him a higher interest rate than permitted

by the SCRA, he would have closed his accounts with Defendants and moved to another bank.

       65.     Michael Clifford paid more in interest charges and fees on his accounts with

Defendants than should have been due under a correct application of the SCRA and Defendants’

proprietary SCRA program.

       66.     Mr. Clifford never received an accounting of the overcharged interest or improper

fees. Upon information and belief, Defendants are still in possession of certain funds which were

obtained as a result of the overcharged interest on Mr. Clifford’s debt and improper.

       67.     In May 2016, Michael Clifford received a check from Defendants for $1,044.00,

along with a cover letter stating as follows: “We’re writing to apologize because we may have

charged you interest and/or fees incorrectly when you may have been eligible for Servicemember




                                                16
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 16 of 46
Civil Relief Act benefits or protections. Here’s what we’re doing. We’re refunding you the interest

and/or fees, plus an additional amount for the inconvenience. We’re attaching a check for

$1,044.00. . . . If required by tax-reporting rules, we’ll send you an IRS Form 1099-MISC

(Miscellaneous Income) or Form 1042-S (Foreign Person’s U.S. Source Income Subject to

Withholding) for the tax year in which the inconvenience payment was issued.”

       68.      Mr. Clifford never received an accounting or similar documentation related to the

check he received, or an explanation of how Defendants will determine the amount of taxable

income to be reported to the Internal Revenue System.

       69.      Mr. Clifford called Defendants repeatedly seeking an itemization of the

overcharged interest and fees on his accounts and how his payment had been calculated. He was

provided with a scripted response that provided no further information, As Defendants claimed to

be unable to answer his questions. Mr. Clifford was told that he would know his tax liability only

after he received a 1099-MISC in 2017. Defendants’ agents told him that he could cash the

payment check and that there were “no strings attached.”

       Plaintiff David Cavender

       70.      Plaintiff David Cavender had one or more interest-bearing obligations to

Defendants, including credit card debt, during the time he was on active duty for the Army. During

his active duty, Mr. Cavender was deployed to Iraq from approximately September 2008 through

October 2009.

       71.      Mr. Cavender timely notified Defendants of his active duty status and requested

that Defendants reduce the interest rate on his outstanding debt to 6%, as required by the SCRA.




                                                17
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 17 of 46
       72.      Had Mr. Cavender known that Defendants would fail to reduce his interest rates to

6% as required by the SCRA, he would have closed his accounts with Defendants and moved to

another bank.

       73.      Defendants subsequently sent account statements to Mr. Cavender which led Mr.

Cavender to believe that Defendants were in compliance with the SCRA. While Mr. Cavender was

on active duty, he hoped Chase was properly applying SCRA benefits to his account, but he was

not double checking because he was focused on his military service. He also was not receiving his

account statements while he was deployed.

       74.      However, Defendants did not reduce the interest rate on Mr. Cavender’s accounts

to 6% as required by the SCRA. Instead, Defendants applied a mathematical formula that charged

interest at a rate significantly higher than that permitted under the SCRA. This practice was

imperceptible to Mr. Cavender.

       75.      Mr. Cavender relied on Defendants to properly apply SCRA benefits to his account.

He also continued to use the accounts and incur more debt on them, to Defendants' benefit, based

upon Defendants' representations that they were complying with the SCRA and their proprietary

SCRA program.

       76.      Mr. Cavender paid more in interest charges and fees on his accounts with

Defendants than should have been due under a correct application of the SCRA and Defendants’

proprietary SCRA program. Defendants own calculations confirmed that Mr. Cavender was

overcharged interest and fees between January 1, 2005 and September 18, 2013.

       77.      Mr. Cavender has never received compensation from Defendants for the

overcharges of interest and fees on his account.




                                                   18
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 18 of 46
       78.      Defendants carried out one or more remediation efforts between 2011 and 2017

(“Remediation Program”) that further harmed Mr. Cavender. Defendants told the IRS that they

paid Mr. Cavender $2050.32 of taxable income in 2016, even though he never received these funds

or a copy of the 1099 form that Defendants sent to the IRS. The IRS received the 1099 form and

adjusted Mr. Cavender’s income, charging him additional taxes, a penalty, and interest for failing

to timely report that supposed income from Defendants. Mr. Cavender has now paid taxes,

penalties, and interest on that amount, but he still has not received the income from Defendants.

Defendants failed to make reasonable efforts to ascertain Mr. Cavender’s current address and

failed to take appropriate action after sending the erroneous 1099 to the IRS.

       Plaintiff Rusty Davis

       79.      Plaintiff Rusty Davis had one or more interest-bearing obligations to Defendants,

including credit card debt, during the time he was on active duty for the Army. During his active

duty, Mr. Davis was deployed to Iraq from approximately July 2006 through November 2007,

where he worked to find improvised explosive devises (IEDs) and eliminate them. He was

deployed again from August 2011 through April 2012 to Kuwait, from which he traveled to

Afghanistan and Iraq. He has subsequently been on active duty since June 2012.

       80.      Rusty Davis timely notified Defendants of his active duty status and requested that

Defendants reduce the interest rate on his outstanding debt to 6%, as required by the SCRA.

       81.      Had Mr. Davis known that Defendants would fail to reduce his interest rates to 6%

as required by the SCRA, he would have closed his accounts with Defendants and moved to

another bank.

       82.      Defendants subsequently sent account statements to Mr. Davis which led Mr. Davis

to believe that Defendants were in compliance with the SCRA. While Mr. Davis was on active




                                                19
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 19 of 46
duty, he hoped Chase was properly applying SCRA benefits to his account, but he was not double

checking because he was focused on his military service. He also was not receiving his account

statements while he was deployed.

       83.     However, Defendants did not reduce the interest rate on Mr. Davis’s accounts to

6% as required by the SCRA. Instead, Defendants applied a mathematical formula that charged

interest at a rate significantly higher than that permitted under the SCRA. This practice was

imperceptible to Mr. Davis.

       84.     Mr. Davis relied on Defendants to properly apply SCRA benefits to his account.

He also continued to use the accounts and incur more debt on them, to Defendants’ benefit, based

upon Defendants’ representations that they were complying with the SCRA and their proprietary

SCRA program.

       85.     Mr. Davis paid more in interest charges and fees on his accounts with Defendants

than should have been due under a correct application of the SCRA and Defendants’ proprietary

SCRA program. Defendants own calculations confirmed that Mr. Davis was overcharged interest

and fees sometime between January 1, 2005 and September 18, 2013.

       86.     Mr. Davis has never received compensation from Defendants for the overcharges

of interest and fees on his account.

       Plaintiff Christopher Deringer

       87.     Plaintiff Christopher Deringer had one or more interest-bearing obligations to

Defendants, including credit card debt, during the time he was on active duty for the Army. Mr.

Deringer is a disabled veteran, and during his active duty he was deployed to Iraq from

approximately January 2004 through February 2005. For his service, he received an Army

Commendation Medal, a Joint Service Achievement Medal, an Army Achievement Medal, and a Global

War on Terrorism Expeditionary Medal.


                                              20
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 20 of 46
       88.      Mr. Deringer timely notified Defendants of his active duty status and requested that

Defendants reduce the interest rate on his outstanding debt to 6%, as required by the SCRA.

       89.      Had Mr. Deringer known that Defendants would fail to reduce his interest rates to

6% as required by the SCRA, he would have closed his accounts with Defendants and moved to

another bank.

       90.      Defendants subsequently sent account statements to Mr. Deringer which led Mr.

Deringer to believe that Defendants were in compliance with the SCRA. While Mr. Deringer was

on active duty, he hoped Chase was properly applying SCRA benefits to his account, but he was

not double checking because he was focused on his military service. He also was not receiving his

account statements while he was deployed.

       91.      However, Defendants did not reduce the interest rate on Mr. Deringer’s accounts

to 6% as required by the SCRA. Instead, Defendants applied a mathematical formula that charged

interest at a rate significantly higher than that permitted under the SCRA. This practice was

imperceptible to Mr. Deringer.

       92.      Mr. Deringer relied on Defendants to properly apply SCRA benefits to his account.

He also continued to use the accounts and incur more debt on them, to Defendants’ benefit, based

upon Defendants’ representations that they were complying with the SCRA and their proprietary

SCRA program.

       93.      Mr. Deringer paid more in interest charges and fees on his accounts with

Defendants than should have been due under a correct application of the SCRA and Defendants’

proprietary SCRA program. Defendants own calculations confirmed that Mr. Deringer was

overcharged interest and fees sometime between January 1, 2005 and September 18, 2013.




                                                 21
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 21 of 46
       94.     Mr. Deringer has never received any compensation from Defendants for the

overcharges of interest and fees on his account.

       95.     Defendants’ Remediation Program further harmed Mr. Deringer. Defendants told

the IRS that it paid Mr. Deringer $1137.77 of taxable income in 2016, even though he never

received these funds or a copy of the 1099 form that Defendants sent to the IRS. Mr. Deringer is

concerned that at some point, the IRS will accuse Mr. Deringer of not paying taxes on the amounts

Defendants reported as taxable income, which could lead to an audit and/or a tax penalty.

       96.     Defendants failed to make reasonable efforts to ascertain Mr. Deringer’s current

address and failed to take appropriate action after sending the erroneous 1099 to the IRS.

       Plaintiff Christina Duncan

       97.     Plaintiff Christina Duncan had one or more interest-bearing obligations to

Defendants, including credit card debt, during the time she was on active duty for the Army.

During her active duty, Ms. Davis was deployed to Afghanistan from approximately May 2011 to

December 2011.

       98.     Ms. Duncan timely notified Defendants of her active duty status and requested that

Defendants reduce the interest rate on her outstanding debt to 6%, as required by the SCRA.

       99.     On information and belief, Defendants never applied SCRA benefits to Ms.

Duncan’s accounts, denying her these benefits entirely. Ms. Duncan was never made aware why

Defendants denied her benefits. While Ms. Duncan was on active duty she was focused on her

military service and therefore did not have the time to challenge Defendants’ denial. She also did

not have regular access to mail and phones while she was deployed.

       100.    Ms. Duncan paid more in interest charges and fees on her accounts with Defendants

than should have been due under a correct application of the SCRA and Defendants’ proprietary




                                                   22
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 22 of 46
SCRA program. Defendants own calculations confirmed that Ms. Duncan was overcharged

interest and fees sometime between January 1, 2005 and September 18, 2013.

       101.     Ms. Duncan has never received any compensation from Defendants for the

overcharges of interest and fees on her account.

       Plaintiff Robin Hinson

       102.     Plaintiff Robin Hinson had one or more interest-bearing obligations to Defendants,

including credit card debt, during the time she was on active duty for the Army National Guard.

During her active duty, Ms. Hinson was deployed to Afghanistan from approximately July 2010

through July 2011, where she worked to clear routes of improvised explosive devises (IEDs) and

sweep roads for bombs.

       103.     Ms. Hinson worked for Defendants from September 2006 to May 2007 and was

therefore aware of Chase’s SCRA benefits program.

       104.     Ms. Hinson timely notified Defendants of her active duty status and requested that

Defendants reduce the interest rate on her outstanding debt to 6%, as required by the SCRA.

       105.     Had Ms. Hinson known that Defendants would fail to reduce her interest rates to

6% as required by the SCRA, she would have closed her accounts with Defendants and moved to

another bank.

       106.     Defendants subsequently sent account statements to Ms. Hinson which led Ms.

Hinson to believe that Defendants were in compliance with the SCRA. While Ms. Hinson was on

active duty, she hoped Chase was properly applying SCRA benefits to her account, but she was

not double checking because she was focused on her military service. She also was not receiving

her account statements while she was deployed.




                                                23
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 23 of 46
       107.    However, Defendants did not reduce the interest rate on Ms. Hinson’s accounts to

6% as required by the SCRA. Instead, Defendants applied a mathematical formula that charged

interest at a rate significantly higher than that permitted under the SCRA. This practice was

imperceptible to Ms. Hinson.

       108.    Ms. Hinson relied on Defendants to properly apply SCRA benefits to her account.

She also continued to use the accounts and incur more debt on them, to Defendants’ benefit, based

upon Defendants’ representations that they were complying with the SCRA and their proprietary

SCRA program.

       109.    Ms. Hinson paid more in interest charges and fees on her accounts with Defendants

than should have been due under a correct application of the SCRA and Defendants’ proprietary

SCRA program. Defendants own calculations confirmed that Ms. Hinson was overcharged interest

and fees sometime between January 1, 2005 and September 18, 2013.

       110.    Ms. Hinson has never received any compensation from Defendants for the

overcharges of interest and fees on her account.

       Plaintiff David Ortiz

       111.    Plaintiff David Ortiz had one or more interest-bearing obligations to Defendants,

including credit card debt, during the time he was on active duty for the Army. During his active

duty, Mr. Ortiz was deployed to Bahrain for approximately 10-11 months beginning in late 2008

as part of Operation Enduring Freedom.

       112.    Mr. Ortiz timely notified Defendants of his active duty status and requested that

Defendants reduce the interest rate on his outstanding debt to 6%, as required by the SCRA.




                                               24
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 24 of 46
       113.     Had Mr. Ortiz known that Defendants would fail to reduce his interest rates to 6%

as required by the SCRA, he would have closed his accounts with Defendants and moved to

another bank.

       114.     Defendants subsequently sent account statements to Mr. Ortiz which led Mr. Ortiz

to believe that Defendants were in compliance with the SCRA. While Mr. Ortiz was on active

duty, he hoped Chase was properly applying SCRA benefits to his account, but he was not double

checking because he was focused on his military service. He also was not receiving his account

statements while he was deployed.

       115.     However, Defendants did not reduce the interest rate on Mr. Ortiz’s accounts to 6%

as required by the SCRA. Instead, Defendants applied a mathematical formula that charged interest

at a rate significantly higher than that permitted under the SCRA. This practice was imperceptible

to Mr. Ortiz.

       116.     Mr. Ortiz relied on Defendants to properly apply SCRA benefits to his account. He

also continued to use the accounts and incur more debt on them, to Defendants’ benefit, based

upon Defendants’ representations that they were complying with the SCRA and their proprietary

SCRA program.

       117.     Mr. Ortiz paid more in interest charges and fees on his accounts with Defendants

than should have been due under a correct application of the SCRA and Defendants’ proprietary

SCRA program. Defendants own calculations confirmed that Mr. Ortiz was overcharged interest

and fees sometime between January 1, 2005 and September 18, 2013.

       118.     Mr. Ortiz has never received compensation from Defendants for the overcharges of

interest and fees on his account.




                                                25
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 25 of 46
         119.   Defendants’ Remediation Program further harmed Mr. Ortiz. Defendants told the

IRS that it paid Mr. Ortiz $7661.98 of taxable income in 2016, even though he never received

these funds or a copy of the 1099 form that Defendants sent to the IRS. Mr. Ortiz is concerned

that at some point, the IRS will accuse Mr. Ortiz of not paying taxes on the amounts Defendants

reported as taxable income, which could lead to an audit and/or a tax penalty.

         120.   Defendants failed to make reasonable efforts to ascertain Mr. Ortiz’s current

address and failed to take appropriate action after sending the erroneous 1099 to the IRS.

         General Allegations

         121.   In their communications with Plaintiffs and other class members, Defendants

represented that they monitored the accounts of servicemembers using a nationwide

proprietary and SCRA-compliant program.

         122.   The terms of Defendants’ proprietary program included certain benefits that

Defendants considered to be more generous than those required by the SCRA. Further, the terms

of the proprietary program were consistent with the benefits provided to servicemembers by other

banks.

         123.   Upon information and belief, the terms of Defendants’ proprietary program were

well documented, consistently applied, and communicated to class members, and became terms of

the agreements between the parties.

         124.   Upon information and belief, Defendants offered the proprietary program and its

associated benefits to appear competitive in the consumer banking market and to retain the

business of servicemembers. Plaintiffs and other class members relied on Defendants’

representations regarding the proprietary program when deciding to maintain their accounts with

Defendants and to incur more debts on those accounts. If Defendants had failed to provide this




                                                26
         Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 26 of 46
competitive program, Plaintiffs and other class members would have closed their accounts with

Defendants and moved to another bank.

       125.    Despite their representations to Plaintiffs and other class members, Defendants

failed to comply with the SCRA and the terms of their propriety program. Specifically, Defendants

failed to reduce the interest rates on servicemembers’ accounts as required, failed to waive all fees,

and failed to properly calculate the debt forgiveness requirements of both the SCRA and

Defendants’ proprietary program.

       126.    Further, Defendants failed to comply with the timing requirements of the SCRA

and their proprietary program, under which reductions in the interest rates on

servicemembers’ accounts are effective on the date military orders are received.

       127.    Defendants did not forgive incurred interest, including certain fees and charges, as

required by the SCRA and their propriety program. As a result, Defendants overstated the

outstanding balances on servicemembers’ accounts, and unlawfully charged interest on those

balances on a recurring basis.

       128.    Defendants have not maintained adequate internal systems to ensure compliance

with the SCRA.

       129.    Defendants’ violations of the SCRA and their own propriety program were carried

out through complex computer calculations that were not discoverable by servicemembers, as the

periodic account statements and other communications received by Plaintiffs and other class

members incorrectly reflected that the interest rate on servicemembers’ accounts was properly

reduced.

       130.     These violations caused damage to servicemembers, including the miscalculation

of principal, interest, payoff amounts, and imposition of late fees and other charges.




                                                 27
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 27 of 46
       131.    Further, Defendants’ violations of the terms of their own proprietary SCRA

program constituted a breach of their contracts with Plaintiffs and other class members.

       132.    Upon information and belief, both Defendants’ proprietary program and its

restitution program implemented in response to its violations of the SCRA unlawfully

discriminated between accounts held by servicemembers and accounts held by their families.

       133.    As part of their proprietary program, Defendants represented that additional debts

incurred by the accounts of servicemembers during active military service would accrue interest

at 4%. In reliance on these terms, servicemembers and their families continued to incur debt on

their accounts with Defendants during periods of active duty.

       134.    However, Defendants charged a much higher rate than promised on this additional

debt, despite their representations to Defendants and class members and in violation of the terms

of their proprietary program.

       135.    In addition, Defendants systematically steered military families to higher-

interest rate products, thereby charging more interest from such families prior to active

military service and depriving military families of the intended benefits of the SCRA and

Defendants’ proprietary program.

       136.    In addition to violating the SCRA and their own proprietary program, Defendants

made certain misrepresentations to Plaintiffs and other class members about their accounts that

concealed and prevented Plaintiffs and class members from reasonably discovering such

violations.

       137.    For example, on a monthly basis Defendants sent Plaintiffs and class members

account statements which reflected the appropriately reduced interest rate during times of active

duty, when Defendants were in fact charging significantly higher interest rates on those accounts




                                               28
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 28 of 46
in violation of the SCRA, the Truth in Lending Act (“TILA”), and Defendants’ proprietary

program. These higher interest rates improperly inflated Plaintiffs’ and class members’

outstanding balances, upon which Defendants then charged additional interest.

       138.       Defendants conducted an internal audit of their SCRA compliance, spanning the

period from 2005–2013, and determined that they had systematically and repeatedly violated the

SCRA by failing to apply the required interest rate to servicemembers’ accounts during times of

active military service. They confirmed that these violations occurred across all product lines,

including mortgages, personal accounts, credit card accounts, student loans, notes, and loans from

banks acquired by Defendants, including but not limited to Washington Mutual.

       139.    Chase has not conducted an audit of the period after 2013.

       140.    After Defendants discovered that they had charged servicemembers improperly

high interest rates during military service in violation of the SCRA, Defendants never admitted

such violations to Plaintiffs and other class members or provided any accounting of the

overcharges.

       141.    Instead, Defendants sent unsolicited payment checks to some servicemembers,

including Plaintiffs and other class members, with accompanying correspondence that

misleadingly stated that Defendants “may have” overcharged interest or fees. The correspondence

was often sent in a nondescript envelope that appeared to many servicemembers as a solicitation

or “junk mail.”

       142.    When Plaintiffs and class members contacted Defendants to inquire about the

payment checks they received, they were provided scripted answers that contained misleading and

false information.




                                                29
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 29 of 46
        143.    Based upon the actions of other banks, Plaintiffs and other class members expect

to receive tax forms from Defendants suggesting that at least a portion of the payment checks are

taxable income. Without an accounting, Plaintiffs will have no way to determine whether the

correct amounts will be reported as taxable. Without a proper accounting of Defendants’ SCRA

violations and reimbursement program, Plaintiffs and class members are without recourse to

challenge Defendants' reporting to taxing authorities.

        144.    Through various forms of communication, Defendants have admitted to Plaintiffs

and other class members that they charged improperly high interest rates and improper fees on

servicemembers’ accounts during times of active duty in violation of the SCRA and their own

proprietary program. Defendants’ admissions have been confirmed by an investigation of the

Office of the Comptroller of Currency, which found that Defendants “Failed to have in place

effective policies and procedures across the Bank to ensure compliance with the SCRA” and called

the Bank’s efforts to comply with the SCRA to be “reckless unsafe or unsound.”1

        145.    Defendants’ acts and omissions, including their failure to comply with the SCRA

and their own proprietary program, caused damage to the Plaintiffs, including but not limited to

payment of additional, unnecessary, and improper interest, charges and fees.

        146.    In addition, upon information and belief, Defendants are still in possession of

certain funds belonging to Plaintiffs and class members which were obtained as a result of the

overcharged interest on servicemembers’ accounts.

        147.    The damages to servicemembers are significant in part because Defendants have

instituted policies and practices to steer servicemembers toward products with higher interest rates

than those recommended to other consumers. Damages caused by Defendants' violations of the


1
 Consent Order for a Civil Money Penalty, In the Matter of JPMorgan Chase Bank, N.A. et al, Cause No. AA-EC-
2014-64 (July 8, 2015).


                                                    30
         Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 30 of 46
SCRA and their proprietary program were therefore compounded by these high interest rates,

contributing to the financial woes of many families with a servicemember abroad.

       148.    Defendants’ failure to comply with the SCRA, the TILA, and its own proprietary

program resulted in significant wrongful gain, based on the improperly high interest rates charged

to the accounts of Plaintiffs and other class members during periods of active military service.

                            ALLEGATIONS AS TO DISCOVERY

      149.     Due to Defendants' misrepresentations to Plaintiffs and class members and

concealment of SCRA violations, Plaintiffs and class members had no reasonable opportunity to

discover the violations until this year. That Defendants’ violations were self-concealing is evident

by the fact that they continued the nationwide practice of overcharging active military

servicemembers for more than a decade.

      150.     Upon information and belief, the violations and breaches described herein are

ongoing. Defendants’ violations of the SCRA resulted in improper inflation of the principal

balances owed by Plaintiffs and class members, and subsequent monthly interest being charged

on these inflated balances. Thus, each and every month in which Defendants overcharged interest

on servicemembers’ accounts as required by the SCRA, or failed to forgive debt that accrued as

a result of this failure, constituted an ongoing violation of, inter alia, the SCRA.

      151.     Each month, Defendants sent incorrect periodic statements to Plaintiffs and class

members, constituting an ongoing violation of the SCRA, TILA, the Delaware Consumer Fraud

Act (“DCFA”), the North Carolina Unfair and Deceptive Trade Practices Act (“UDTPA”), and

other laws and regulations.

      152.     Defendants further violated the TILA, DCFA, and UDTPA when they sent

correspondence to servicemembers containing misrepresentations that were designed to conceal




                                                31
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 31 of 46
Defendants’ violations of the SCRA and discourage further investigation by Plaintiffs and class

members. Defendants' actions, including their misrepresentations, and failure to provide an

accounting of their SCRA violations, constitute further violations of statutory and common law

and have caused further damages to Plaintiffs and class members.

      153.     The policies behind the SCRA, and the facts described herein, require an equitable

tolling of any statute of limitations. Defendants have overcharged servicemembers for over a

decade, and in many cases, the servicemembers’ active duty status hindered their ability to

discover these violations. Defendants should not be allowed to retain their ill-gotten gains

resulting from such improper activity.

                                  FIRST CAUSE OF ACTION
                       (Violation of the Servicemembers Civil Relief Act)

       154.    Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as if set forth again herein.

       155.    Plaintiffs have a private right of action for violations of the SCRA pursuant to 50

U.S.C. § 4042 (formerly 50 U.S.C. App. § 597a).

       156.    The SCRA, formerly known as the War and National Defense Soldiers’ and Sailors’

Civil Relief Act of 1940, guarantees that all debts incurred by a servicemember or servicemember

reservist before being called to active duty will be reduced to an interest rate of 6% from the date

of receipt of their orders, and during the ensuing active duty period as required by 50 U.S.C. §

3937 (formerly 50 U.S.C. App. § 527). Several classes of fees and charges qualify as interest. Any

interest above the 6% must be forgiven and cannot be deferred.

       157.    Defendants violated the SCRA by failing to properly apply its provisions to the

accounts and outstanding debt of Plaintiffs and other class members. Specifically, Defendants

charged interest rates higher than 6% on the accounts of Plaintiffs and class members during active


                                                  32
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 32 of 46
military service, and failed to forgive overcharged interest as required by the SCRA. As a result,

Defendants improperly inflated servicemembers’ principal balances, and subsequently charged

compounded interest on those balances.

       158.    Further, Defendants systematically steered military families to higher-interest

rate products, thereby charging more interest from such families prior to military service and

depriving military families of their statutory benefits.

       159.    Defendants were aware of the provisions and requirements of the SCRA.

Defendants either knew, reasonably should have known, or recklessly disregarded their failure to

comply with the SCRA and the exploitative and deceptive nature of their policies, procedures, and

decisions.

       160.     Plaintiffs incurred damages as a result of Defendants’ violations of the SCRA. For

many class members, this harm is ongoing. As a result, Plaintiffs and the class members seek relief.


                                 SECOND CAUSE OF ACTION
                                     (Breach of Contract)

       161.    Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as if set forth again herein.

       162.    Defendants developed a propriety SCRA program that was implemented

nationwide, which Defendants call “Beyond the Servicemembers Civil Relief Act.” Defendants’

conduct and communications informed Plaintiffs and class members of the terms of this program,

with an understanding that they would rely upon that program in managing their financial affairs

while a servicemember was engaged in active military service. Defendants’ proprietary program

was developed and offered to maintain competitiveness in the banking industry and to retain the




                                                33
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 33 of 46
business of servicemembers; Defendants knew that if their program was not competitive,

servicemembers would move their business to another bank.

       163.    Defendants’ proprietary SCRA program either constituted an enforceable term of

Defendants’ contract with Plaintiffs and class members, or constituted a separate enforceable

contract between Defendants, Plaintiffs, and other class members.

       164.    In addition, Defendants’ contracts with Plaintiffs and class members contain an

implied covenant of good faith and fair dealing which required Defendants to deal fairly and in

good faith with Plaintiffs and class members.

       165.    Plaintiffs and other class members maintained their accounts with Defendants and

incurred additional debt on those accounts, to Defendants' benefit, in reliance on the proprietary

program and the purported benefits offered by Defendants, which were competitive with those

offered by other banks.

       166.    For example, but not by way of limitation, Defendants represented that during

servicemembers’ active military service, debts incurred by their accounts would accrue interest at

4%, and that all fees would be waived. Defendants’ website promises “Interest rates 2% lower than

SCRA requires – You could lower your interest rate to 4% while on active duty and for a year

afterward.” The proprietary program contained additional valuable benefits.

       167.    Defendants sent out form letters to military servicemembers that were substantially

identical, which described their proprietary program as follows:

                We're dedicated to supporting our members of the military and are pleased
       to let you know that your account is eligible for benefits under the Servicemembers
       Civil Relief Act.

               Your credit card account qualifies for SCRA benefits described in this letter.
       If you have other accounts of banking relationships with us, those account will also
       be evaluated to see if similar benefits are applicable. You will receive a separate
       response for other accounts you may have with us


                                                34
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 34 of 46
               •       You'll receive maximum Annual Percentage Rate (APR) of 4% for
                       your entire account balance, including new purchases

               •       If you have a lower APR on any existing balance such as an
                       introductory or promotional rate, you'll receive the lower rate until
                       it expires

               •       Your account in now exempt from all fees, including foreign
                       transaction frees, late fees, and annual fees

               •       All fees and interest charges on your account balance will be
                       recalculated from the date provided on your official documentation.
                       You will receive a credit for any necessary adjustments on your
                       upcoming statement.

       168.    Defendants violated the terms of their proprietary SCRA program, and thereby

breached their contracts with Plaintiffs and class members.

       169.    Defendants charged Plaintiffs and class members more interest and fees than was

permitted by their proprietary SCRA program. Plaintiffs, in reliance on the program and certain

representations from Defendants, as described herein, paid the improper interest charges and fees,

and Defendants currently retain those payments.

       170.    Defendants’ actions also constituted a breach of the implied covenant of good faith

and fair dealing contained in their contracts with Plaintiffs and other class members.

       171.    Plaintiffs and class members have been damaged by Defendants’ breach of contract

in an amount to be proven at trial.

                                 THIRD CAUSE OF ACTION
                               (Violation of Truth in Lending Act)

       172.    Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as if set forth again herein.

       173.    Pursuant to 15 U.S.C. § 1637(b), monthly statements provided by “[t]he creditor of

any account under an open consumer credit plan” shall include, inter alia:



                                                35
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 35 of 46
              •        “The amount of any finance charge added to the account during the period,

                      itemized to show the amounts, if any, due to the application of percentage

                      rates,” § 1637(b)(4);

              •       “Where one or more periodic rates may be used to compute the finance

                      charge, each such rate, the range of balances to which it is applicable, and

                      . . . the corresponding nominal annual interest rate,” § 1637(b)(5); and

              •       “Where the total finance charge exceeds 50 cents for a monthly or longer

                      billing cycle . . . the total finance charge expressed as an annual percentage

                      rate,” § 1637(b)(6).

       174.   Defendants violated § 1637 and, upon information and belief, other provisions of

the Truth in Lending Act (“TILA”) by providing monthly account statements to Plaintiffs and

other class members which inaccurately reflected the interest rate that Defendants were applying

to the outstanding debt of servicemembers during active military duty. In reality, Defendants

applied a mathematical formula that charged interest at a rate significantly higher than that

permitted under the SCRA and the proprietary program.

       175.   Plaintiffs and other class members relied on the misrepresentations contained in

Defendants’ monthly account statements when choosing to maintain their accounts with

Defendants. Had Plaintiffs known that Defendants were charging them an illegally high interest

rate in violation of the SCRA and Defendants’ proprietary program, or that Defendants’ SCRA

benefits were not competitive with those offered by other banks, they would not have incurred

additional debt on their accounts but rather would have closed their accounts with Defendants and

moved to another bank.




                                                36
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 36 of 46
       176.    Defendants’ violations of the TILA deceived Plaintiffs and class members,

concealed Defendants’ SCRA violations, and caused damages to Plaintiffs and the class.

                                FOURTH CAUSE OF ACTION
                                      (Negligence)

       177.    Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as if set forth again herein.

       178.    Certain actions by Defendants, including but not limited to the creation of their

proprietary and reimbursement programs, created a duty to deal with Plaintiffs and class members

fairly and in good faith.

       179.    Defendants breached their duty to Plaintiffs and class members by violating the

SCRA and their proprietary program, concealing such violations from Plaintiffs and class

members, and making misrepresentations regarding the nature of their reimbursement program

and the payment checks issued to Plaintiffs and class members.

       180.    Defendants knew, reasonably should have known, or recklessly disregarded their

duty to treat Plaintiffs and class members fairly and deal with them in good faith.

       181.    Defendants’ negligence and breach of their duties was the proximate cause of

damages sustained by the Plaintiffs and the class.

                                  FIFTH CAUSE OF ACTION
                                  (Negligent Misrepresentation)

       182.    Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as if set forth again herein.

       183.    As described herein, Defendants provided certain information to Plaintiffs and

other class members regarding the interest rates being charged on their outstanding debt during

periods of active military service and the basis for certain payment checks sent to Plaintiffs.



                                                 37
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 37 of 46
       184.    Specifically, Plaintiffs’ and class members’ periodic account statements reflected a

lower interest rate than actually charged on their outstanding debt during active duty, and

Defendants claimed that the basis for the payment checks was that Defendants “may have charged”

improper interest and fees, when in fact Defendants had documented the overcharges.

       185.    This information was false, as Defendants were actually charging Plaintiffs and

class members improperly high interest rates in violation of the SCRA and their proprietary

program, and the communications were designed to conceal the full nature of the violations.

       186.    Plaintiffs and other class members suffered damage as a result of their reliance on

Defendants’ false information, as they were charged illegally high interest rates and improper fees

on their outstanding debt during active duty, in violation of the SCRA.

       187.    As a direct result of the Defendants' improper and negligent actions, Plaintiffs and

other class members sustained an ascertainable loss as well as other damages. As a result, Plaintiffs

and the class members seek relief.

                                 SIXTH CAUSE OF ACTION
                      (Violation of DEL. CODE. ANN. tit. 6, § 2511, et seq.)

       188.    Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as if set forth again herein.

       189.    Under the Delaware Consumer Fraud Act, DEL. CODE. ANN. tit. 6, § 2511, et seq.

(“DCFA”), any person who acts, uses or employs any deception, fraud, false pretense, false

promise or misrepresentation in connection with the sale or advertisement of any merchandise

shall be deemed in violation of the DCFA. The term “merchandise” under the DCFA includes

services. DEL. CODE. ANN. tit. 6, § 2511(b).

       190.    The acts described herein constitute a violation of the DCFA. Defendants provided

Plaintiffs and other class members with communications, including periodic account statements,


                                                 38
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 38 of 46
during their periods of military service which reflected an incorrect interest rate on their

outstanding debt, even though Defendants were actually charging much higher rates, in violation

of the SCRA and Defendants’ proprietary program.

       191.    Further, Defendants, through both written and telephone communications,

negligently misrepresented to Plaintiffs and other class members that the payment checks they

received were because Defendants “may have” overcharged interest and fees, concealing from

Plaintiffs and class members that Defendants had confirmed that they had overcharged

servicemembers in violation of the SCRA and Defendants’ proprietary program. Defendants also

misled Plaintiffs and the class about the tax ramifications of the payments.

       192.    Defendants’ actions were egregious, aggravated, and undertaken with disregard for

the rights of Plaintiffs and other class members.

       193.    In the alternative, Defendants’ violations of the SCRA and TILA, as described

herein, constitute per se violations of the DCFA.

       194.    Defendants’ unfair and deceptive acts were the actual and proximate cause of

damage to Plaintiffs and other class members because Plaintiffs relied on Defendants’

misrepresentations and concealment of material facts when deciding to maintain their accounts

with Defendants and accruing additional debt.

       195.    Due to Defendants’ unfair and deceptive acts, Plaintiffs and other class members

sustained an ascertainable loss as well as other damages. As a result, Plaintiffs and the class

members seek relief, including restitution, recovery of fees, and a $10,000 penalty per violation.




                                                39
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 39 of 46
                               SEVENTH CAUSE OF ACTION
                         (Violation of N.C. GEN. STAT. § 75-1.1 et seq.)

       196.    Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as if set forth again herein.

       197.    Defendants’ negligence and negligent misrepresentations toward Plaintiffs and

other class members constitutes violations of the North Carolina Unfair and Deceptive Trade

Practices Act, N.C. GEN. STAT. § 75-1.1 et seq. (“UDTPA”).

       198.    Specifically, Defendants provided Plaintiffs and other class members with

communications, including periodic account statements, during their periods of military service

which reflected an incorrect interest rate on their outstanding debt, even though Defendants were

actually charging much higher rates, in violation of the SCRA and Defendants’ proprietary

program.

       199.    Further, Defendants, through both written and telephone communications,

negligently misrepresented to Plaintiffs and other class members that the payment checks they

received were because Defendants “may have” overcharged interest and fees, concealing from

Plaintiffs and class members that Defendants had confirmed that they had overcharged

servicemembers in violation of the SCRA and Defendants’ proprietary program. Defendants also

misled Plaintiffs and the class about the tax ramifications of the payments.

       200.    Defendants’ actions were egregious, aggravated, and undertaken with disregard for

the rights of Plaintiffs and other class members.

       201.    In the alternative, Defendants’ violations of the SCRA and TILA, as described

herein, constitute per se violations of the UDTPA.




                                                40
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 40 of 46
       202.    Defendants’ unfair and deceptive acts have “affected commerce” and were “acts or

practices in and affecting commerce” within the meaning of N.C. GEN. STAT. § 75-1.1 et seq.

because they were directly related to the consumer banking markets, and may have affected

Plaintiffs’ and other class members’ credit ratings and financial well-being.

       203.    Defendants’ unfair and deceptive acts were the actual and proximate cause of

damage to Plaintiffs and other class members because Plaintiffs relied on Defendants’

misrepresentations and concealment of material facts when deciding to maintain their accounts

with Defendants.

       204.    Due to Defendants’ unfair and deceptive acts, Plaintiffs and other class members

sustained an ascertainable loss as well as other damages. As a result, Plaintiffs and the class

members seek relief.

       205.    In addition, Plaintiffs and the other class members are entitled to treble damages

and attorneys’ fees pursuant to N.C. GEN. STAT. § 75-16 and § 75-16.1.

                                EIGHTH CAUSE OF ACTION
                                    (Constructive Trust)

       206.    Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as if set forth again herein.

       207.    As described herein, Defendants have engaged, and are upon information and belief

currently engaging, in improper conduct in violation of federal law which has caused damage to

Plaintiffs and other class members.

       208.    In addition, Defendants have wrongfully obtained, and will continue to retain,

certain funds and profits as a result of their misconduct, which legally belong to Plaintiffs and

other class members.




                                                41
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 41 of 46
        209.    Plaintiffs and other class members are entitled to the imposition of a constructive

 trust containing all assets, funds, and property derived from Defendants’ wrongful acts, with

 Defendants serving as constructive trustees for the benefit of Plaintiffs.

                                   NINTH CAUSE OF ACTION
                                    (Breach of Fiduciary Duty)

        210.    Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as if set forth again herein.

        211.    Defendants did not have a typical arms-length lender/borrower relationship with

Plaintiffs and class members. In the unique facts of this case, Defendants took on a role of fiduciary

to the Plaintiffs and the class.

        212.    The facts giving rise to the fiduciary duty include by are not limited to the

following:

                •       Defendants specifically marketed to servicemembers, and particularly to

                        those servicemembers who were deployed overseas;

                •       Defendants volunteered advice to servicemembers and their families with

                        the intent that Defendants would become their trusted advisor on financial

                        and non-financial matters. The website for Defendants’ proprietary

                        program, chasemilitary.com, states, for example: “Chase Military Services

                        Hotline. For assistance with any account-related matters, as well as

                        education and employment opportunities at Chase, you can call our

                        dedicated Chase Military Services Team. Our team is staffed by trained

                        experts who are knowledgeable about SCRA benefits, Military POAs,

                        Military Allotments, Transport Permission letters and other matters relating




                                                 42
         Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 42 of 46
                       to military life.” Defendants touted themselves as a source of trusted

                       information for servicemembers about SCRA benefits.

               •       Plaintiffs and class members provided Defendants with documentation of

                       their military status, which typically included overseas deployment orders.,

                       and Defendants maintained an online portal for receiving such information.

                       Thus, Defendants solicited and received notice that Plaintiffs and class

                       members would be deployed overseas and could not fully monitor their

                       accounts or act in an arms-length manner with the Defendants during

                       periods of active military service.

               •       The SCRA reflects a Congressional determination that servicemembers

                       cannot and should not be required to protect their own financial interests

                       while serving full time in the U.S. military. By participating in the SCRA

                       program and specifically marketing a “Beyond the SCRA” proprietary

                       program, Defendants have acknowledged this unequal relationship and

                       taken on fiduciary duties.

       213.    Defendants have breached the fiduciary duties owed to Plaintiffs and the class,

causing damages and entitling Plaintiffs and the class to an accounting, restitution, and other

equitable remedies.

                                 TENTH CAUSE OF ACTION
                                       (Accounting)

       214.    Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as if set forth again herein.




                                                 43
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 43 of 46
       215.    Pursuant to federal and state law, Plaintiffs and other class members are entitled to

recover certain actual, consequential, and punitive damages based on the present and future

revenues and profits of Defendants based on their fraudulent, improper, and illegal actions.

       216.    The amount of damages owed to Plaintiffs and other class members is currently

unknown and cannot be ascertained without an accounting of the revenues and profits made by

Defendants which are attributable to their wrongful and illegal acts.

       217.    Accordingly, Plaintiffs and other class members are entitled to an accounting of all

assets, funds, revenues, and profits received and retained by Defendants as a result of their

improper actions, as described herein.

                                     PRAYER FOR RELIEF

       WHEREFORE, on behalf of themselves and all other persons similarly situated, Plaintiffs

respectfully pray for the following relief:

               a.      An Order certifying the class, appointing the named Plaintiffs and class

                       members as class representatives and Plaintiffs' attorneys as class counsel;

               b.      Factual findings that Defendants have violated the Servicemembers Civil

                       Relief Act, the Truth in Lending Act, the Delaware Consumer Fraud Act,

                       the North Carolina Unfair and Deceptive Trade Practices Act, and other

                       applicable statutes and rules;

               c.      An Order requiring disgorgement of Defendants' ill-gotten gains to pay

                       restitution to Plaintiffs and all members of the class;

               d.      An award of compensatory, consequential, and punitive damages;

               e.      An award of treble damages and attorneys’ fees and costs pursuant to the

                       North Carolina Unfair and Deceptive Trade Practices Act;


                                                 44
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 44 of 46
               f.      An award of pre-and post-judgment interest;

               g.      The imposition of a constructive trust containing all assets, funds, and

                       property derived from Defendants’ wrongful acts, with Defendants serving

                       as constructive trustees for the benefit of Plaintiffs and class members;

               h.      An accounting of all assets, funds, revenues, and profits received and

                       retained by Defendants as a result of their improper actions;

               i.      A jury trial on all issues so triable; and

               j.      Such other relief as this Court may deem just and proper.




This the 11th day of March 2020.

                                                       SHANAHAN LAW GROUP, PLLC

                                               By:     /s/Kieran J. Shanahan
                                                       Kieran J. Shanahan, NCSB# 13329
                                                       Brandon S. Neuman, NCSB# 33590
                                                       Christopher S. Battles, NCSB# 42682
                                                       128 E. Hargett Street, Third Floor
                                                       Raleigh, North Carolina 27601
                                                       Telephone: (919) 856-9494
                                                       Facsimile: (919) 856-9499
                                                       kieran@shanahanlawgroup.com
                                                       bneuman@shanahanlawgroup.com
                                                       cbattles@shanahanlawgroup.com

                                                       SMITH & LOWNEY, PLLC

                                               By:     /s/Knoll D. Lowney
                                                       Knoll D. Lowney, WSBA# 23457
                                                       Claire Tonry, WSBA# 44497
                                                       2317 E. John Street
                                                       Seattle, Washington 98112
                                                       Telephone: (206) 860-2883
                                                       Facsimile: (206) 860-4187
                                                       knoll@smithandlowney.com
                                                       claire@smithandlowney.com


                                                  45
        Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 45 of 46
                                   KELLER ROHRBACK L.L.P.

                            By:    /s/Mark A. Griffin
                                   Mark A. Griffin
                                   Raymond J. Farrow
                                   1201 3d Avenue, Suite 3200
                                   Seattle, WA 98101
                                   Telephone: (206) 623-1900
                                   Facsimile: (206) 623-3384
                                   mgriffin@kellerrohrback.com
                                   rfarrow@kellerrohrback.com

                                   Attorneys for Plaintiffs and Class Counsel




                              46
Case 5:16-cv-00298-BO Document 329 Filed 03/16/20 Page 46 of 46
